Exhibit 4.45 AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT AND CONSENT, dated as of June 30, 2008 (this “Amendment”), by and among the Lenders (as defined below) identified on the signature pages hereof, WELLS FARGO FOOTHILL, INC.,a California corporation, as the administrative agent for the Lenders (in such capacity, together with its successors and assigns in such capacity, “Agent”), BAIRNCO CORPORATION, a Delaware corporation (“Parent”), each of Parent’s Subsidiaries identified on the signature pages hereof as a Borrower (such Subsidiaries, together with Parent, are referred to hereinafter each individually as a “Borrower”, and collectively, jointly and severally, as the “Borrowers”) and the Guarantors signatory hereto. WHEREAS, Borrowers, Agent and the lenders party thereto from time to time (such lenders, together with their respective successors and permitted assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”) are parties to that certain Credit Agreement, dated as of July 17, 2007, as amended by that certain Amendment No. 1 to Credit Agreement, dated as of February 14, 2008 (as further amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”; unless otherwise defined herein, all capitalized terms used in this Amendment shall have the meanings ascribed to such terms in the Credit Agreement); WHEREAS, the Borrowers have advised Agent and the Lenders that they intend to enter into a sale and leaseback transaction (the “Rancho Sale Leaseback”) with respect to the real property located at 9433 Hyssop
